Citation Nr: 0215680	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  00-17 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 RO decision which denied the 
veteran's claim of service connection for hypertension.

In his July 2000 Form 9, the veteran indicated he wanted a 
Travel Board hearing.  In an October 2002 Report of Contact, 
the veteran indicated that he no longer wanted either a Board 
hearing or a RO hearing; as such, the Board will proceed with 
appellate review of his claim. 


FINDINGS OF FACT

1.  The veteran's current hypertension was initially 
manifested many years after service.

2.  Any current hypertension is not attributable to a disease 
or injury in service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service and 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from November 1950 to 
August 1954.  On enlistment examination in November 1950, his 
heart was normal.  His blood pressure was 130/88; and his 
pulse was 86 before exercise, 110 after exercise, and 82 
after rest.  On separation examination in August 1954, it was 
noted that the veteran's heart was normal.  His blood 
pressure was 140/70, and his pulse was 120 while sitting.

In October 1999, the RO received the veteran's application 
for service connection for high blood pressure.

In a March 2000 statement, it was noted by E.H.H., D.O., that 
the veteran had been under his care for hypertension and was 
taking Lexxel. 

In a June 2000 statement, the veteran's wife indicated that 
the veteran was treated for high blood pressure shortly after 
his discharge from the Navy in 1954.  She indicated that she 
had been married to the veteran since 1953. 

In a June 2000 statement, E.H.H., D.O., indicated that the 
veteran had been under his care since March 1998, primarily 
for treatment of lumbar pain.  Prior to being under Dr. 
E.H.H.'s care, the veteran received treatment for 
hypertension and had been responding well.  It was noted that 
the veteran had been receiving treatment for hypertension for 
several years.  Dr. E.H.H. opined that it was not possible to 
say with certainty that the veteran's hypertension was 
related to military service, but that the possibility could 
not be completely eliminated.  It was concluded that it was 
possible that there was a link between the veteran's service 
medical events and his current condition. 

Outpatient treatment records, dated from 2001 to 2002, show 
that the veteran's systolic blood pressure ranged from 143 to 
185, and his diastolic blood pressure ranged from 70 to 91.  
Additionally, it was noted that the veteran had hypertension. 

In a May 2001 statement, the veteran indicated that he had 
been on blood pressure medication since his service 
discharge.  He said that at the time of his discharge, his 
pulse rate was 120.  At the time of his entrance examination, 
he said his pulse was 86, which he described as normal.  The 
veteran related that "...systolic pressure must be about 40 
pts, over the diastolic pressure to be normal.  A pulse 
pressure over 50 pts. is abnormal.  You will note mine was 
140 over 70 which is 70 points, which was not normal." 

In a statement, received in June 2002, J.G., an apparent 
acquaintance of the veteran's, indicated that the veteran had 
high blood pressure and was treated for such when he was 
discharged from the Navy in 1954.

II.  Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which became 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was properly notified of the outcome of the May 2000 rating 
decision and of the reasons and bases for the denial of his 
claim.  The Board concludes that the discussions in the May 
2000 rating decision, statement of the case (issued in July 
2000), supplemental statements of the case (SSOC) (issued in 
July 2000, May 2002, and August 2002), and numerous letters 
over the years informed the veteran of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.  

The SOC and SSOCs provided notice to the veteran of what the 
evidence of record revealed.  Additionally, these documents 
provided notice why this evidence was insufficient to award 
service connection for hypertension.  An October 2002 letter 
informed him that the RO was certifying the appeal; thus, the 
veteran could not reasonably expect further development of 
his claim.  Thus, the veteran has been provided notice of 
what VA was doing to develop the claim, notice of what he 
could do to help his claim, and notice of how his claim was 
still deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Efforts were made to obtain all pertinent 
records bearing on his claim for service connection, 
including identified private treatment records and his 
service medical records.  Further, the veteran has not 
identified any other outstanding records.  In sum, the Board 
finds that the record contains sufficient evidence to make a 
decision on the claim.  A VA examination is not necessary in 
making a decision in this claim.  In this regard, it is noted 
that the veteran has failed to provide any competent evidence 
showing that he had hypertension in service or within one 
year of his service discharge.  (The veteran's own lay 
statements, which are to the effect that he had hypertension 
in service, are not probative as the veteran does not possess 
the requisite medical expertise.)  VA has fulfilled its duty 
to assist.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
for hypertension may be granted if manifest to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b); see also Savage v. Gober, 10 Vet. App. 488 (1997).  
Finally, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In the instant case, a review of the service medical records 
from the veteran's active service does not reflect any 
evidence of hypertension.  The veteran's blood pressure on 
enlistment examination, in November 1950, was 130/88.  At the 
time of his separation examination, his blood pressure was 
140/70.  None of the blood pressure readings during the 
course of service including at the time of his enlistment and 
separation examinations equate to hypertension as defined in 
38 C.F.R. § 4.104, Diagnostic Code 7101.  The Note in 
Diagnostic Code 7101 states that hypertension means "...the 
diastolic blood pressure is predominantly 90 mm or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160 mm or greater with a 
diastolic blood pressure of less than 90 mm." 

Further, there is no evidence of hypertension within one year 
of the veteran's service separation.  The first post-service 
evidence of hypertension is in 2000, decades after his 
service discharge.  More recent medical evidence continues to 
show that the veteran has been diagnosed as having 
hypertension. 

With regard to the etiology of the veteran's current 
hypertension, it is noted that a June 2000 statement from Dr. 
E.H.H. is to the effect that it was possible that there was a 
link between the veteran's period of service and his 
hypertension.  Notably, this opinion has little probative 
value as there is no indication that the examiner reviewed 
the claims file (including the veteran's service medical 
records) prior to rendering his opinion.  Rather, the opinion 
appear to be largely based on the veteran's own self-reported 
history.  Grover v. West, 12 Vet. App. 109, 112 (1999), 
affirming LeShore v. Brown, 8 Vet. App. 406 (1995).  Further, 
it is noted that the opinion is in largely equivocal terms.   

While the veteran, his wife, and an acquaintance (J.G.) 
appear to argue that the veteran's current hypertension first 
manifested shortly after his service discharge, they are not 
competent to render such opinions as they are laymen, 
possessing no medical expertise or training.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (laypersons are not competent to 
render medical opinions).  It is also specifically pointed 
out that the veteran's pronouncements regarding what 
constitutes high blood pressure, as seen in his May 2001 
statement, lack probative value as he has no medical 
training, and are in direct conflict with VA regulation.  
38 C.F.R. § 4.104, Diagnostic Code 7101.  In this regard, the 
Board does not limit its investigation to whether the veteran 
met the VA definition of hypertension during service.  
Rather, we note that hypertension was not manifest during 
service, there is no competent evidence of hypertension 
within 1 year of separation from service and there is no 
competent evidence linking hypertension to service.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993).

The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); see Ashley v. Brown, 6 Vet. 
App. 52 (1993).  The Board has carefully considered the rule, 
but is unable to find that the positive and negative evidence 
is, under the applicable law, in balance.  Instead, the great 
weight of evidence is against the veteran's service 
connection claim and, thus, the rule is inapplicable. 


ORDER

Service connection for hypertension is denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

